     Case 2:19-cv-10645-PSG-KS Document 15 Filed 12/20/19 Page 1 of 4 Page ID #:84




 1   CALEB R. TROTTER, Cal. Bar No. 305195
 2   Email: CTrotter@pacificlegal.org
     930 G Street
 3   Sacramento, California 95814
 4   Telephone: (916) 419-7111
     Facsimile: (916) 419-7747
 5   JAMES M. MANLEY, Ariz. Bar No. 031820*
 6   Email: JManley@pacificlegal.org
     Pacific Legal Foundation
 7
     3217 E. Shea Blvd. # 108
 8   Phoenix, Arizona 85028
 9   Telephone: (916) 419-7111
     Facsimile: (916) 419-7747
10   *Pro Hac Vice Pending
11   Attorneys for Plaintiffs American Society of Journalists and Authors, Inc.
12   and National Press Photographers Association
13
                                UNITED STATES DISTRICT COURT
14
                              CENTRAL DISTRICT OF CALIFORNIA
15
                                           WESTERN DIVISION
16
                                         )                  Case No.:
17                                       )
     AMERICAN SOCIETY OF                 )
18   JOURNALISTS AND AUTHORS,            )                   DECLARATION OF BRIAN
     INC. and NATIONAL PRESS             )                   FEULNER IN SUPPORT OF
19                                       )
     PHOTOGRAPHERS ASSOCIATION, )                            PLAINTIFFS’ MOTION FOR
20                                       )                  PRELIMINARY INJUNCTION
                   Plaintiffs,           )
21                                       )
                                         )
22         v.                            )
                                         )
23                                       )
     XAVIER BECERRA, in his official     )
24   capacity as Attorney General of the )
     State of California,                )
25                                       )
                                         )
26                Defendant.             )
27
28
     ______________________________________________________________________________
      Declaration of Brian Feulner in Support of      -1-                         Case No.:
      Plaintiffs’ Motion for Preliminary Injunction
     Case 2:19-cv-10645-PSG-KS Document 15 Filed 12/20/19 Page 2 of 4 Page ID #:85



 1          I, Brian Feulner, declare as follows:
 2          1.       The facts set forth in this declaration are based on my personal
 3   knowledge, and if called as a witness, I could and would competently testify thereto
 4   under oath. As to those matters which reflect a matter of opinion, they reflect my
 5   personal opinion and judgment upon the matter.
 6          2.       I’ve been a working photojournalist for nearly 15 years, since I
 7   graduated college with a degree in photography in 2005. I worked my way up being
 8   employed by small newspapers to some of the largest in our country, weathering the
 9   recession that hit our industry so hard, and paying off the huge student loans that
10   came with following my dream.
11          3.       I am a member of Plaintiff National Press Photographers Association;
12   I first joined in 2003, when I was a college student studying photojournalism.
13          4.       After finally becoming a photo editor at a prominent California
14   newspaper, I decided a full-time employment position wasn’t for me. I wanted a
15   chance to be in control of my income and to choose the type of work that I wanted
16   to do. I wanted to follow the path of being an independent photographer.
17          5.       Finally, after several long years of working as an employee, I left that
18   large-market newspaper on good terms and began freelancing for them as much as I
19   could. The role change was from manager back to photojournalist, and I loved it.
20          6.       In some months I get upwards of 10 assignments from the newspaper.
21   Having two assignments a day, or what Assembly Bill 5 refers to as “submissions,”
22   is common. I will quickly exceed the 35-submission limit, and so would most
23   freelance visual journalists.
24          7.       Often times, the help from independent contractors, like myself, can
25   help relieve a publication’s staff to allow them to work on larger, more impactful
26   projects. But I have the ability to say no if I don't want to do a certain assignment
27   and also have the ability to work on different projects.
28   ///
     ______________________________________________________________________________
      Declaration of Brian Feulner in Support of      -2-                           Case No.:
      Plaintiffs’ Motion for Preliminary Injunction
     Case 2:19-cv-10645-PSG-KS Document 15 Filed 12/20/19 Page 3 of 4 Page ID #:86



 1          8.       I don't want to become an employee; I enjoy the freedom of running my
 2   own business.
 3          9.       I maintain a business location that is separate from my clients. I set or
 4   negotiate my own rates and set my own hours. I customarily contract for freelancing
 5   projects and hold myself out to other potential customers as available to perform the
 6   same type of work. I customarily and regularly exercise discretion and independent
 7   judgment when freelancing.
 8          10.      The major tax deductions I have as a freelancer are my home office,
 9   camera equipment, health insurance, mileage, and car expenses. I would not get
10   many of these deductions as an employee and, in my experience as a staff reporter
11   and photo editor, as an employee I would have less flexibility about what expenses
12   I could charge and uncertainty about whether they would be reimbursed.
13          11.      As a freelancer, I own the copyright to my work, and I get regular
14   requests to relicense it. When I relicense my work, I earn additional income. As a
15   staff photographer, the employer would own the copyright to my work and I would
16   not have that income stream.
17          12.      Part of the advantage of being a freelancer is diversification of clients
18   and work. As part of that diversification, I've invested greatly in video production
19   equipment. Videography is also a passion I have and another great way to tell and
20   share amazing stories with the world.
21          13.      Every year I have between 10 and 15 clients that are the largest source
22   of my income. I earn nearly 1/3 of my revenue from a local San Francisco paper;
23   most of that revenue comes from video projects I do for that paper.
24          14.      Under AB 5, I won’t be able to produce any video for my news clients
25   without being converted to employee status. If I cease producing videos for my
26   clients, I will lose out on significant income from the video production work that I
27   do. In my case, that income would be upwards of 20% or more of my annual income
28   from a single newspaper alone.
     ______________________________________________________________________________
      Declaration of Brian Feulner in Support of      -3-                           Case No.:
      Plaintiffs’ Motion for Preliminary Injunction
Case 2:19-cv-10645-PSG-KS Document 15 Filed 12/20/19 Page 4 of 4 Page ID #:87
